                                                           Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 1 of 20




                                                        THIERMAN BUCK LLP
                                                    1   MARK R. THIERMAN, SB# 72913
                                                        JOSHUA D. BUCK, SB# 258325
                                                    2   LEAH L. JONES, SB# 276448
                                                        JOSHUA R. HENDRICKSON, SB# 282180
                                                    3   7287 Lakeside Drive
                                                    4   Reno, NV 89511
                                                        Tel: 775.284.1500
                                                    5   Fax: 775.703.5027
                                                        mark@thiermanbuck.com
                                                    6   josh@thiermanbuck.com
                                                        leah@thiermanbuck.com
                                                    7   joshh@thiermanbuck.com

                                                    8   ATTORNEYS FOR PLAINTIFFS
                                                    9
                                                                                     UNITED STATES DISTRICT COURT
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                   12
              THIERMAN BUCK LLP




                                                        TOMERY DARLING and ANA JARA, on                  Case No. 4:20-cv-06043-YGR
                 7287 Lakeside Drive




                                                        behalf of themselves and all other similarly
                   Reno, NV 89511




                                                   13                                                    FIRST AMENDED COLLECTIVE AND
                                                        situated individuals,
                                                                                                         CLASS ACTION COMPLAINT
                                                   14
                                                                       Plaintiffs,                        1) Failure to Pay Overtime in Violation of 29
                                                   15                                                        U.S.C. § 207;
                                                               vs.                                        2) Unfair Business Practices Under California
                                                   16                                                        Law;
                                                        DIGNITY HEALTH; DIGNITY                           3) Failure to Pay Wages for All Hours
                                                   17                                                        Worked Under Nevada Law;
                                                        COMMUNITY CARE; and DOES 1                        4) Failure to Pay Overtime Wages for All
                                                   18   through 50, inclusive,                               Hours Worked Under Nevada Law;
                                                                                                          5) Failure to Pay Wages For Interrupted Meal
                                                   19                                                        Breaks Under Nevada Law; and
                                                                       Defendant(s).
                                                                                                          6) Failure to Timely Pay All Wages Due and
                                                   20                                                        Owing Under Nevada Law.
                                                   21                                                    JURY TRIAL DEMANDED
                                                   22
                                                               Plaintiffs TOMERY DARLING and ANA JARA (collectively, “Plaintiffs”), on behalf of
                                                   23
                                                        themselves and all other similarly situated and typical persons, allege the following:
                                                   24
                                                               All allegations in this Complaint are based upon information and belief except for those
                                                   25
                                                        allegations that pertain to the Plaintiffs named herein and their counsel. Each allegation in this
                                                   26
                                                        Complaint either has evidentiary support or is likely to have evidentiary support after a reasonable
                                                   27
                                                        opportunity for further investigation and discovery.
                                                   28

                                                                                                        -1-
                                                                         FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 2 of 20




                                                    1                                    JURISDICTION AND VENUE
                                                    2            1.    This Court has original jurisdiction over the federal claims alleged herein pursuant
                                                    3   to the Fair Labor Standards Act (“FLSA”) 29 U.S.C. § 216(b) which states: “An action to recover
                                                    4   the liability prescribed in either of the preceding sentences may be maintained against any
                                                    5   employer (including a public agency) in any Federal or State court of competent jurisdiction by
                                                    6   any one or more employees for and in behalf of himself or themselves and other employees
                                                    7   similarly situated.” Plaintiffs have filed with this court consents to join this action.
                                                    8            2.    This Court has supplemental jurisdiction over the state law claims alleged herein
                                                    9   pursuant to 28 U.S.C. § 1367 because the state law claims alleged herein all arise out of the same
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   transaction and occurrence, i.e. the failure to properly pay all wages due—and there is no conflict
                                                   11   between the procedures applicable to the FLSA and State law claims. Integrity Staffing Solutions,
          (775) 284-1500 Fax (775) 703-5027




                                                   12   Inc., 2013 U.S. App. LEXIS 7397 (9th Cir. Nev. Apr. 12, 2013) (“In sum, we agree with the other
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   circuits to consider the issue that the fact that Rule 23 class actions use an opt-out mechanism
                                                   14   while FLSA collective actions use an Opt-in mechanism does not create a conflict warranting
                                                   15   dismissal of the state law claims.”)
                                                   16            3.    Venue is proper in this Court because one or more of the Defendants named herein
                                                   17   maintains a principal place of business at 185 Berry Street, Suite 300, San Francisco, California,
                                                   18   94107.
                                                   19                                                PARTIES
                                                   20            4.    Plaintiff TOMERY DARLING is natural person who has been employed by
                                                   21   Defendants as a non-exempt hourly paid employee in Sacramento, California, during the
                                                   22   relevant time period.
                                                   23            5.    Plaintiff ANA JARA is natural person who has been employed by Defendants as
                                                   24   a non-exempt hourly paid employee in Las Vegas, Nevada, during the relevant time period.
                                                   25            6.    Defendant DIGNITY HEALTH (“Dignity Health”) is a domestic non-profit
                                                   26   corporation with a principal place of business at 185 Berry Street, Suite 300, San Francisco,
                                                   27   California, 94107. Defendant DIGNITY COMMUNITY CARE (“Dignity Community Care”)
                                                   28   is a foreign non-profit corporation with a principal place of business at 185 Berry Street, Suite

                                                                                                         -2-
                                                                          FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 3 of 20




                                                    1   300, San Francisco, California, 94107. Collectively, DIGNITY HEALTH and DIGNITY
                                                    2   COMMUITY CARE are referred to as Defendants.
                                                    3         7.      The identity of DOES 1-50 is unknown at this time, and this Complaint will be
                                                    4   amended at such time when the identities are known to Plaintiffs. Plaintiffs are informed and
                                                    5   believe that each of the Defendants sued herein as DOE is responsible in some manner for the
                                                    6   acts, omissions, or representations alleged herein and any reference to “Defendant,”
                                                    7   “Defendants,” herein shall mean “Defendants and each of them.”
                                                    8                                   FACTUAL ALLEGATIONS
                                                    9         8.      Dignity Health is a health care organization that employs over 60,000 individuals
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   nationwide. According to its website, “Dignity Health is made up of more than 60,000 caregivers
                                                   11   and staff who deliver excellent care to diverse communities in 21 states. Headquartered in San
          (775) 284-1500 Fax (775) 703-5027




                                                   12   Francisco, Dignity Health is the fifth largest health system in the nation and the largest hospital
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   provider in California.” See https://www.dignityhealth.org/about-us (last visited Apr. 6, 2020).
                                                   14         9.      Plaintiffs were two of Dignity Health’s 60,000 employees.
                                                   15         10.     Plaintiff Darling was employed by Dignity Health as a full-time hourly paid non-
                                                   16   exempt Nursing employee from on or about May 2012 to on or about December 2016. She was
                                                   17   scheduled for and regularly worked 72 hours per two (2) week pay period, not including the time
                                                   18   that she worked that was unrecorded. She was scheduled for and regularly worked 36 hours per
                                                   19   workweek, not including the time worked that was unrecorded.             Plaintiff Darling earned
                                                   20   approximately $61 per hour at the time of her separation of employment with Dignity Health.
                                                   21         11.     Plaintiff Jara was employed by Defendants a full-time hourly paid non-exempt
                                                   22   employee with a job title of Medical Assistant in Las Vegas, Nevada, from on or about
                                                   23   November 2015 to on or about December 3, 2019. She was scheduled for and regularly worked
                                                   24   80 hours per two (2) week pay period, not including the time that she worked that was
                                                   25   unrecorded. She was scheduled for and regularly worked 40 hours per workweek, not including
                                                   26   the time worked that was unrecorded. Plaintiff Jara earned approximately $17.59 per hour at the
                                                   27   time of her separation of employment with Defendants.
                                                   28

                                                                                                       -3-
                                                                        FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 4 of 20




                                                    1     Defendants Systematically Fail To Compensate Patient Care Employees For All The
                                                    2                                         Hours That They Work
                                                    3          12.     Defendants have systematically failed to compensate Plaintiffs and all other
                                                    4   similarly situated employees for all their work performed, both overtime and non-overtime hours.
                                                    5   Defendants’ facilities are systematically understaffed so that Plaintiffs and all other similarly
                                                    6   situated employees are left to input patient information “off-the-clock” into the electronic medical
                                                    7   record (EMR) keeping software used by Defendants, either before the start of their shift, during
                                                    8   their meal breaks, or after their shift.
                                                    9          13.     Plaintiffs and all other similarly situated employees would record and document
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   any and all patient care notes into the EMR. The EMR used by Defendants automatically
                                                   11   records the times in which Plaintiffs and all other similarly situated employees enter data into
          (775) 284-1500 Fax (775) 703-5027




                                                   12   the system, thereby leaving a “time stamp” to indicate when employees were using the system.
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13          14.     Defendants required Plaintiffs and all others similarly situated to make entries into
                                                   14   the EMR while at the employer’s place of employment. It is an integral, indispensable and
                                                   15   legally necessary to the performance of Plaintiffs’ job of providing patient care that they make
                                                   16   these entries of patient care notes into the EMR, which was also an essential part of the medical
                                                   17   billing process as well.
                                                   18          15.     Defendants and Defendants’ agents were aware that Plaintiffs and all other
                                                   19   similarly situated employees were working without compensation because employees were
                                                   20   physically present at Defendants’ facility and the EMR recorded the time when Plaintiffs and
                                                   21   similarly situated employees made entries.        Defendants’ agents would routinely observe
                                                   22   Plaintiffs and all others similarly situated making these patient chart EMR entries “off-the-
                                                   23   clock” such as during lunch breaks and before and after each shift. Upon information and belief,
                                                   24   Defendants were repeatedly informed, and it was generally common knowledge, the patient care
                                                   25   employees would routinely enter patient care data (also known as “charting”) during times that
                                                   26   the hourly paid patient care employees were not being compensated for.
                                                   27          16.     Defendants also required all hourly paid employees to clock in and out using an
                                                   28   electronic timekeeping system for pay purposes. When comparing the difference between the

                                                                                                        -4-
                                                                          FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 5 of 20




                                                    1   time entries from the EMR to the time entries in the electronic timekeeping system, Plaintiffs
                                                    2   and all other similarly situated employees worked a significant amount of time “off-the-clock”.
                                                    3          17.     Despite knowing that Plaintiffs and other similarly situated individuals were
                                                    4   performing work off-the-clock and without compensation, Defendants failed to prevent the
                                                    5   performance of such work. Defendants suffered and permitted Plaintiffs to continue doing
                                                    6   uncompensated work that they were engaged to perform.
                                                    7          18.     In addition to suffering and permitting Plaintiffs and all other similarly situated
                                                    8   employees to perform work without compensation, the EMR data shows, or will show, that
                                                    9   Defendants also violated California and Nevada state meal and rest break law by not providing a
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   meal period and rest periods within the requisite number of hours after the start of a shift; failing
                                                   11   to provide a second meal period and/or rest period within the time proscribed by law, and by not
          (775) 284-1500 Fax (775) 703-5027




                                                   12   permitting a full 30-minute uninterrupted meal period.
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13          19.     Based on the aforementioned facts that Defendants suffered and/or permitted
                                                   14   Plaintiffs and all other putative Class Members to work without compensation and suffered and/or
                                                   15   permitted to work without their legally mandated 30-minute uninterrupted lunch, Plaintiffs and
                                                   16   putative Class Members have suffered significant damages resulting therefrom. Plaintiff Jara, for
                                                   17   instance, worked 1,691.75 non overtime hours, 154 overtime hours, 38.25 2nd shift differential
                                                   18   hours, and 33 weekend premium hours in 2019, not including the unrecorded time that she worked.
                                                   19   She therefore worked a total of 1,917 hours, not including the unrecorded time that she worked.
                                                   20   As a result of the aforementioned Plaintiff Jara was not able to take a full 30-minute uninterrupted
                                                   21   break. Since she worked five (5) 8-hour shifts per week, she is owed 30-minutes of compensation
                                                   22   at her applicable overtime rate of pay ($26.82) for each shift that she worked. Plaintiff also worked
                                                   23   on average an additional fifteen (15) minutes per shift off the clock entering patient information
                                                   24   into the EMR system. Therefore, in total, Plaintiff is owed approximately 45 minutes of wages at
                                                   25   the overtime rate for each shift that she worked, or $20.12 for each shift. Plaintiff is not currently
                                                   26   in possession of her time and pay data. Plaintiff Jara is informed and believes that Defendants
                                                   27   should be in possession of such information because they are required, by law, to retain this
                                                   28   information for a certain amount of time. Nevertheless, Plaintiff is informed and believes that she

                                                                                                         -5-
                                                                         FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 6 of 20




                                                    1   worked five (5) 8-hours shifts during the workweek of November 4, 2019, and that she did not
                                                    2   receive full 30-minute uninterrupted meal breaks during that workweek and she was required to
                                                    3   enter patient information into the EMR system off the clock during that workweek. As such,
                                                    4   Plaintiff is informed and believes that she worked 43.75 hours that workweek but was only
                                                    5   compensated for 40 hours and, as a result, has suffered approximately $100 in hard damages
                                                    6   during that workweek, not including liquidated damages and the recovery of other related relief.
                                                    7        COLLECTIVE, CLASS, AND REPRESENTATIVE ACTION ALLEGATIONS
                                                    8           20.    Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                    9   this Complaint as though fully set forth herein.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10           21.    Plaintiffs bring this action on behalf of themselves and all other similarly situated
                                                   11   and typical employees as both a collective action under the FLSA and a class action under
          (775) 284-1500 Fax (775) 703-5027




                                                   12   applicable state laws.
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                                             The FLSA Class
                                                   14           22.    Plaintiff Jara bring this action on behalf of herself and the following FLSA Class
                                                   15   (hereinafter referred to as “FLSA Class Members”):
                                                   16                            All nonexempt hourly paid employees employed by
                                                   17                            Defendants within the United States who worked off the
                                                                                 clock as demonstrated by the comparison between the EMR
                                                   18                            system and electronic timekeeping system at any time during
                                                                                 the relevant time period alleged herein.
                                                   19
                                                               23.     With regard to the conditional certification mechanism under the FLSA, Plaintiff
                                                   20
                                                        Jara is similarly situated to those she seeks to represent for the following reasons, among others:
                                                   21
                                                                       A.        Defendants employed Plaintiff Jara as an hourly-paid employee who did
                                                   22
                                                               not receive her full wages for all the hours that she worked, and, where applicable, their
                                                   23
                                                               overtime premium pay at one and one-half times the regular rate of pay for all hours
                                                   24
                                                               worked over forty (40) hours in a workweek.
                                                   25
                                                                       B.        Plaintiff Jara’s situation is similar to those she seeks to represent because
                                                   26
                                                               Defendants failed to pay Plaintiff Jara and all other FLSA Class Members for all time
                                                   27
                                                   28

                                                                                                          -6-
                                                                         FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 7 of 20




                                                    1         they were required to work, but with the knowledge, acquiescence and/or approval (tacit
                                                    2         as well as expressed) of Defendants’ managers and agents.
                                                    3                C.       Common questions exist as to whether Plaintiff Jara and all other FLSA
                                                    4         Class Members worked off the clock and without compensation.
                                                    5                D.       Upon information and belief, Defendants employ, and have employed, in
                                                    6         excess of 50,000 FLSA Class Members within the applicable statute of limitations.
                                                    7                E.       Plaintiff Jara has signed and filed a Consent to Sue with this Court (see
                                                    8         ECF No. 1-2).
                                                    9                                      The State Law Classes
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10         24.    Plaintiff Darling brings this action on behalf of herself and the following
                                                   11   California Class (hereinafter referred to as “California Class Members”):
          (775) 284-1500 Fax (775) 703-5027




                                                   12
              THIERMAN BUCK LLP




                                                                              All nonexempt hourly paid employees employed by
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                         Defendants in California who worked off the clock as
                                                                              demonstrated by the comparison between the EMR system
                                                   14                         and electronic timekeeping system at any time during the
                                                                              relevant time period alleged herein.
                                                   15
                                                                     A.       The California Class may be further subdivided into the following
                                                   16
                                                              subclasses of similarly-situated and typical individuals based upon the divergent statute
                                                   17
                                                              of limitations period for various claims asserted herein (collectively “the Subclasses” or
                                                   18
                                                              “Subclass Members”):
                                                   19
                                                   20                         California Meal Break Subclass: All California Class
                                                                              Members who worked off who worked off the clock during
                                                   21                         a meal break as demonstrated by the comparison between the
                                                                              EMR system and electronic timekeeping system at any time
                                                   22
                                                                              during the relevant time period alleged herein.
                                                   23
                                                                              Itemized Wage Statement Subclass: All California Class
                                                   24                         Members who were employed at any time during the
                                                   25                         relevant time period alleged herein.

                                                   26                         California Waiting Time Penalties Subclass: All
                                                                              California Class Members who are former employees and
                                                   27                         who were employed at any time during the relevant time
                                                   28                         period alleged herein.

                                                                                                     -7-
                                                                          FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 8 of 20




                                                    1         25.     Plaintiff Jara brings this action on behalf of herself and the following Nevada
                                                    2   Class (hereinafter referred to as “Nevada Class Members”):
                                                    3                          All nonexempt hourly paid employees employed by
                                                    4                          Defendants in Nevada who worked off the clock as
                                                                               demonstrated by the comparison between the EMR system
                                                    5                          and electronic timekeeping system at any time during the
                                                                               relevant time period alleged herein.
                                                    6
                                                                      A.       The Nevada Class may be further subdivided into the following
                                                    7
                                                              subclasses of similarly-situated and typical individuals based upon the divergent statute
                                                    8
                                                              of limitations period for various claims asserted herein (collectively “the Subclasses” or
                                                    9
                                                              “Subclass Members”):
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                   11                          Nevada Meal Break Subclass: All Nevada Class Members
          (775) 284-1500 Fax (775) 703-5027




                                                                               who worked off the clock during a meal break as
                                                   12
              THIERMAN BUCK LLP




                                                                               demonstrated by the comparison between the EMR system
                 7287 Lakeside Drive




                                                                               and electronic timekeeping system at any time during the
                   Reno, NV 89511




                                                   13
                                                                               relevant time period alleged herein.
                                                   14
                                                                               Nevada Waiting Time Penalties Subclass: All Nevada
                                                   15                          Class Members who are former employees and who were
                                                   16                          employed at any time during the relevant time period alleged
                                                                               herein.
                                                   17
                                                              26.     Class treatment is appropriate in this case for the following reasons:
                                                   18
                                                                      A.       The Classes Are Sufficiently Numerous: Upon information and belief,
                                                   19
                                                              Defendants employ, and have employed, in excess of 10,000 California and Nevada Class
                                                   20
                                                              Members within the applicable statute of limitations. Because Defendants are legally
                                                   21
                                                              obligated to keep accurate payroll records, Plaintiffs allege that Defendants’ records will
                                                   22
                                                              establish the members of the Classes as well as their numerosity.
                                                   23
                                                                      B.       Common Questions of Law and Fact Exist: Common questions of law and
                                                   24
                                                              fact exist and predominate as to Plaintiffs and members of the Classes, including, without
                                                   25
                                                              limitation:
                                                   26
                                                                      1)       Whether Defendants failed to compensate Plaintiffs and members of the
                                                   27
                                                                               Classes for all the hours that they worked;
                                                   28

                                                                                                       -8-
                                                                           FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 9 of 20




                                                    1              2)       Whether Defendants’ policy of not including the hours worked off the
                                                    2                       clock in a pay period on the pay stub violates the itemized wage statement
                                                    3                       provisions of the California Labor Code and the Orders of the California
                                                    4                       Industrial Wage Commission; and
                                                    5              3)       Whether Defendants willfully failed to pay members of the Classes all
                                                    6                       wages due and owing at the time of termination.
                                                    7              C.       Plaintiffs’ Claims are Typical to Those of Fellow Members of the Classes:
                                                    8      Plaintiffs’ claims are typical to those of the class they seek to represent. Plaintiffs performed
                                                    9      work off the clock without compensation; Defendants forced, suffered and/or permitted
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10      Plaintiffs to work through their meal and/or rest breaks; Defendants did not give Plaintiffs
                                                   11      and Class Members accurate wage statements to reflect all their hours worked, rate of pay,
          (775) 284-1500 Fax (775) 703-5027




                                                   12      and overtime compensation; and Defendants have not timely remitted all wages due and
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13      owing to Class Members who are former employees upon their termination.
                                                   14              D.       Plaintiffs Are Adequate Representatives of the Class: Plaintiffs will fairly
                                                   15      and adequately represent the interests of Class Members because Plaintiffs are members
                                                   16      of the Classes (Plaintiff Darling is a member of the California Class and Subclasses and
                                                   17      Plaintiff Jara is a member of the Nevada Class and Subclasses), they have common issues
                                                   18      of law and fact with all members of the Classes, and their claims are typical to other Class
                                                   19      Members.
                                                   20              E.       A Class Action is Superior/Common Claims Predominate: A class action
                                                   21      is superior to other available means for the fair and efficient adjudication of this
                                                   22      controversy, since individual joinder of all members of the Classes is impractical. Class
                                                   23      action treatment will permit a large number of similarly situated persons to prosecute their
                                                   24      common claims in a single forum simultaneously, efficiently, and without unnecessary
                                                   25      duplication of effort and expense. Furthermore, the expenses and burden of individualized
                                                   26      litigation would make it difficult or impossible for individual members of the Classes to
                                                   27      redress the wrongs done to them, while an important public interest will be served by
                                                   28

                                                                                                     -9-
                                                                        FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 10 of 20




                                                    1           addressing the matter as a class action. Individualized litigation would also present the
                                                    2           potential for inconsistent or contradictory judgments.
                                                    3                                    FIRST CAUSE OF ACTION
                                                    4             Failure to Pay Overtime Wages in Violation of the FLSA, 29 U.S.C. § 207
                                                    5          (On Behalf of Plaintiff Jara and all members of the FLSA Class Against Defendants)
                                                    6           27.    Plaintiffs reallege and incorporate by reference all the paragraphs above in the
                                                    7   Complaint as though fully set forth herein.
                                                    8           28.    29 U.S.C. Section 207(a)(1) provides as follows: “Except as otherwise provided
                                                    9   in the section, no employer shall employ any of his employees who in any workweek is engaged
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   in commerce or in the production of goods for commerce, or is employed in an enterprise engaged
                                                   11   in commerce or in the production of goods for commerce, for a workweek longer than forty hours
          (775) 284-1500 Fax (775) 703-5027




                                                   12   unless such employee receives compensation for his employment in excess of the hours above
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   specified at a rate not less than one and one-half times the regular rate at which he is employed.”
                                                   14           29.    By failing to compensate Plaintiff Jara and FLSA Class Members for all the time
                                                   15   they were suffered and/or permitted to work as described above, Defendants have failed to pay
                                                   16   Plaintiff Jara and FLSA Class Members overtime for all hours worked in excess of forty (40)
                                                   17   hours in a week in violation of 29 U.S.C. Section 207(a)(1).
                                                   18           30.    Wherefore, Plaintiff Jara demands for herself and for all others similarly situated,
                                                   19   that Defendant pay Plaintiff Jara and FLSA Class Members one and one-half times their regular
                                                   20   hourly rate of pay for all hours worked in excess of forty (40) hours a week during the relevant
                                                   21   time period together with liquidated damages, attorneys’ fees, costs, and interest as provided by
                                                   22   law.
                                                   23                                  SECOND CAUSE OF ACTION
                                                   24                          Unfair Business Practices Under California Law
                                                   25            (On Behalf of Plaintiff Darling and the California Classes Against Defendants)
                                                   26          31.     Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                   27   this Complaint as though fully set forth herein.
                                                   28

                                                                                                       - 10 -
                                                                         FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 11 of 20




                                                    1         32.      By the conduct described throughout this Complaint, Defendants have violated
                                                    2   the provisions of the California Labor Code as specified and have engaged in unlawful, deceptive,
                                                    3   and unfair business practices prohibited by California Business & Professions Code § 17200, et
                                                    4   seq. Defendants’ use of such practices resulted in greatly decreased labor costs and constitutes
                                                    5   an unfair business practice, unfair competition, and provides an unfair advantage over
                                                    6   Defendants’ competitors.
                                                    7         33.      The unlawful and unfair business practices complained of herein are ongoing and
                                                    8   present a threat and likelihood of continuing against Defendants’ current employees as well as
                                                    9   other members of the general public. Plaintiff Darling and California Class Members are
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   therefore entitled to injunctive and other equitable relief against such unlawful practices in order
                                                   11   to prevent future damage and to avoid a multiplicity of lawsuits. Accordingly, Plaintiff Darling
          (775) 284-1500 Fax (775) 703-5027




                                                   12   and the California Class Members request a preliminary and permanent injunction prohibiting
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   Defendants from the unfair practices complained of herein.
                                                   14         34.      Defendants generated income as a direct result of the above-mentioned unlawful
                                                   15   and unfair business practices. Plaintiff Darling and the California Class Members are therefore
                                                   16   entitled to restitution of any and all monies withheld, acquired, and/or converted by Defendants
                                                   17   by means of the unfair and unlawful practices complained of herein.
                                                   18         35.      As a result, Plaintiff Darling and California Class Members seek restitution of
                                                   19   their unpaid wages, unpaid overtime, meal and rest break pay, itemized wage statement penalties,
                                                   20   and waiting time penalties, in addition to interest, attorneys’ fees, and costs, as necessary and
                                                   21   according to proof. Plaintiff Darling seeks the appointment of a receiver, as necessary, to
                                                   22   establish the total monetary relief sought from Defendants.
                                                   23         36.      Specifically, Defendants have engaged in the following unfair business practices:
                                                   24                                                   A.
                                                   25                Defendants’ Failure to Pay Minimum Wages for All Hours Worked
                                                   26                                        Under California Law
                                                   27          37.     California Labor Code (hereinafter referred to as “Labor Code”) § 1194 provides
                                                   28   that “Notwithstanding any agreement to work for a lesser wage, any employee receiving less than

                                                                                                       - 11 -
                                                                         FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 12 of 20




                                                    1   the legal minimum wage or the legal overtime compensation applicable to the employee is entitled
                                                    2   to recover in a civil action the unpaid balance of the full amount of this minimum wage or overtime
                                                    3   compensation, including interest thereon, reasonable attorney’s fees, and costs of suit.”
                                                    4          38.     Labor Code § 1197 empowers the Industrial Welfare Commission to fix the
                                                    5   minimum wage and states that “the payment of a less wage than the minimum so fixed is
                                                    6   unlawful.” Section 4 of applicable Wage Order No. 9 requires Defendant to pay its employees
                                                    7   minimum wages for all hours worked.
                                                    8          39.     Because Defendants failed to compensate Plaintiff Darling and California Class
                                                    9   Members for their hours worked off the clock as set forth above, Defendants failed to pay
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   Plaintiff Darling and California Class Members the required minimum wage rate for each hour
                                                   11   worked.
          (775) 284-1500 Fax (775) 703-5027




                                                   12          40.     Labor Code § 1194.2(a) provides that, in an action to recover wages because of
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   the payment of a wage less than the minimum wage fixed by the IWC Wage Orders, an employee
                                                   14   is entitled to recover liquidated damages in an amount equal to the wages unlawfully unpaid and
                                                   15   interest thereon.
                                                   16          41.     Plaintiff Darling and California Class Members should have received their regular
                                                   17   rate of pay, or the minimum wage, whichever is higher, in a sum according to proof for the hours
                                                   18   worked, but not compensated, during the Class Period. Defendants therefore owe Plaintiff
                                                   19   Darling and California Class Members regular rate wages or minimum wages, whichever are
                                                   20   higher, as well as liquidated damages in an equal amount to the wages owed, and has failed and
                                                   21   refused, and continues to fail and refuse, to pay Plaintiff Darling and California Class Members
                                                   22   the amounts owed.
                                                   23          42.     Defendants are also subject to civil penalties and restitution of wages payable to
                                                   24   Plaintiff Darling and all California Class Members pursuant to Labor Code § 1197.1 as follows:
                                                   25                          (1) For any initial violation that is intentionally committed,
                                                   26                  one hundred dollars ($100) for each underpaid employee for each
                                                                       pay period for which the employee is underpaid. This amount shall
                                                   27                  be in addition to an amount sufficient to recover underpaid wages.
                                                   28

                                                                                                        - 12 -
                                                                            FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 13 of 20




                                                                              (2) For each subsequent violation for the same specific
                                                    1                  offense, two hundred fifty dollars ($250) for each underpaid
                                                    2                  employee for each pay period for which the employee is underpaid
                                                                       regardless of whether the initial violation is intentionally committed.
                                                    3                  This amount shall be in addition to an amount sufficient to recover
                                                                       underpaid wages.
                                                    4
                                                    5                          (3) Wages recovered pursuant to this section shall be paid to
                                                                       the affected employee.
                                                    6
                                                    7                                                   B.
                                                    8                Defendants’ Failure to Pay Overtime Wages for All Hours Worked
                                                    9                                        Under California Law
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10          43.     Labor Code §§ 510 and 1198, and Section 3 of applicable Wage Order No. 9,
                                                   11   mandate that California employers pay overtime compensation at one and one-half times the
          (775) 284-1500 Fax (775) 703-5027




                                                   12
              THIERMAN BUCK LLP




                                                        regular rate of pay to all non-exempt employees for all hours worked over eight (8) per day or
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   over forty (40) per week and “any work in excess of 12 hours in one day shall be compensated
                                                   14   at the rate of no less than twice the regular rate of pay for an employee. In addition, any work in
                                                   15   excess of eight hours on any seventh day of a workweek shall be compensated at the rate of no
                                                   16   less than twice the regular rate of pay of an employee.” Section 3(A)(1) of the applicable Wage
                                                   17   Order states in relevant part: “Employment beyond eight (8) hours in any workday or more than
                                                   18   six (6) days in any workweek is permissible provided the employee is compensated for such
                                                   19   overtime at not less than: (a) One and one-half (11/2) times the employee’s regular rate of pay
                                                   20   for all hours worked in excess of eight (8) hours up to and including 12 hours in any workday,
                                                   21   and for the first eight (8) hours worked on the seventh (7th) consecutive day of work in a
                                                   22   workweek; and (b) Double the employee’s regular rate of pay for all hours worked in excess of
                                                   23   12 hours in any workday and for all hours worked in excess of eight (8) hours on the seventh
                                                   24   (7th) consecutive day of work in a workweek.”
                                                   25          44.     Labor Code § 1198 states that “The maximum hours of work and the standard
                                                   26   conditions of labor fixed by the commission shall be the maximum hours of work and the
                                                   27   standard conditions of labor for employees. The employment of any employee for longer hours
                                                   28   than those fixed by the order or under conditions of labor prohibited by the order is unlawful.”

                                                                                                       - 13 -
                                                                         FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 14 of 20




                                                    1          45.     Because Defendants failed to compensate Plaintiff Darling and California Class
                                                    2   Members for their hours worked off the clock as set forth above, Defendants failed to pay
                                                    3   Plaintiff Darling and California Class Members overtime compensation when due.
                                                    4                                                   C.
                                                    5                Defendants’ Failure to Provide Meal Breaks Under California Law
                                                    6          46.     Section 11 of the applicable Wage Order states, in relevant part: “(A) No employer
                                                    7   shall employ any person for a work period of more than five (5) hours without a meal period of
                                                    8   not less than 30 minutes . . . If an employer fails to provide an employee a meal period in
                                                    9   accordance with the applicable provisions of this order, the employer shall pay the employee one
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   (1) hour of pay at the employee’s regular rate of compensation for each workday that the meal
                                                   11   period is not provided.”
          (775) 284-1500 Fax (775) 703-5027




                                                   12          47.     Labor Code § 226.7 states that: “a) No employer shall require any employee to
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   work during any meal or rest period mandated by an applicable order of the Industrial Welfare
                                                   14   Commission. (b) If an employer fails to provide an employee a meal period or rest period in
                                                   15   accordance with an applicable order of the Industrial Welfare Commission, the employer shall
                                                   16   pay the employee one additional hour of pay at the employee's regular rate of compensation for
                                                   17   each work day that the meal or rest period is not provided.” California Labor Code § 229 provides
                                                   18   for a private right of action to enforce the provisions of Labor Code 226.7.
                                                   19          48.     Labor Code § 512 provides in relevant part: “An employer may not employ an
                                                   20   employee for a work period of more than 10 hours per day without providing the employee with
                                                   21   a second meal period of not less than 30 minutes . . .”
                                                   22          49.     As described above and demonstrated by the comparison of the EMR and
                                                   23   electronic timekeeping records, Plaintiff Darling and California Meal Break Subclass Members
                                                   24   routinely worked through meal periods as required by Defendants but were not compensated for
                                                   25   the missed meal period pursuant to 226.7.
                                                   26                                                   D.
                                                   27       Defendants’ Failure to Provide Accurate Wage Statements Under California Law
                                                   28

                                                                                                       - 14 -
                                                                         FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 15 of 20




                                                    1          50.       Defendants knowingly and intentionally failed to provide timely, accurate,
                                                    2   itemized wage statements showing, inter alia, hours worked, to Plaintiff Darling and Wage
                                                    3   Statement Subclass Members in accordance with Labor Code § 226(a) and applicable Wage
                                                    4   Order No. 9. Such failure caused injury to Plaintiff Darling and Wage Statement Subclass
                                                    5   Members by, among other things, impeding them from knowing the amount of wages to which
                                                    6   they are and were legally entitled.
                                                    7          51.       Plaintiff Darling’s good faith estimate of the number of pay periods in which
                                                    8   Defendants failed to provide accurate itemized wage statements to Plaintiffs and Wage Statement
                                                    9   Subclass Members is each and every pay period during the Class Period.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10          52.       Plaintiff Darling and the Wage Statement Subclass Members are entitled to and
                                                   11   seek injunctive relief requiring Defendants to comply with Labor Code §§ 226(a) and further
          (775) 284-1500 Fax (775) 703-5027




                                                   12   seek the amount provided under Labor Code § 226(e), including the greater of all actual damages
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   or fifty dollars ($50) for the initial pay period in which a violation occurred and one hundred
                                                   14   dollars ($100) per employee for each violation in a subsequent pay period.
                                                   15          53.       Defendants are also subject to civil penalties for Labor Code §§ 226(a) violations
                                                   16   “in the amount of two hundred and fifty dollars ($250) per employee per violation in an initial
                                                   17   citation and one thousand ($1,000) per employee for each violation in a subsequent citation . . .
                                                   18   .” as provided by Labor Code §§ 226.3.
                                                   19                                                    E.
                                                   20      Defendants’ Failure to Timely Pay All Wages Due and Owing Under California Law
                                                   21          54.       Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                   22 this Complaint as though fully set forth herein.
                                                   23          55.       Labor Code §§ 201 and 202 require an employer to pay its employees all wages
                                                   24   due within the time specified by law. Labor Code § 203 provides that if an employer willfully
                                                   25   fails to timely pay such wages, the employer must continue to pay the subject employees’ wages
                                                   26   until the back wages are paid in full or an action is commenced, up to a maximum of thirty (30)
                                                   27   days of wages.
                                                   28

                                                                                                         - 15 -
                                                                           FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 16 of 20




                                                    1            56.     California Class Members who ceased employment with Defendants are entitled
                                                    2   to unpaid compensation for unpaid minimum, regular, and overtime wages, as alleged above, but
                                                    3   to date have not received such compensation. Defendants’ failure to pay such wages and
                                                    4   compensation, as alleged above, was knowing and “willful” within the meaning of Labor Code
                                                    5   § 203.
                                                    6                                     THIRD CAUSE OF ACTION
                                                    7                   Failure to Pay Wages for All Hours Worked Under Nevada Law
                                                    8                  (On Behalf of Plaintiff Jara and the Nevada Class Against Defendants)
                                                    9            57.     Plaintiffs realleges and incorporates by this reference all the paragraphs above in
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   this Complaint as though fully set forth herein.
                                                   11            58.     Nevada Revised Statutes (“NRS”) 608.140 provides that an employee has a private
          (775) 284-1500 Fax (775) 703-5027




                                                   12   right of action for unpaid wages.
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13            59.     NRS 608.016 entitled, “Payment for each hour of work; trial or break-in period
                                                   14   not excepted” states that: “An employer shall pay to the employee wages for each hour the
                                                   15   employee works. An employer shall not require an employee to work without wages during a trial
                                                   16   or break-in period.”
                                                   17            60.     Nevada Administrative Code (“NAC”) 608.115(1), entitled “Payment for time
                                                   18   worked. (NRS 607.160, 608.016, 608.250)” states: “An employer shall pay an employee for all
                                                   19   time worked by the employee at the direction of the employer, including time worked by the
                                                   20   employee that is outside the scheduled hours of work of the employee.”
                                                   21            61.     By failing to compensate Plaintiff and Nevada Class Members for all the time
                                                   22   they were suffered and/or permitted to work as described above, Defendant failed to pay Plaintiff
                                                   23   and Nevada Class Members for all hours they worked.
                                                   24            62.     Wherefore, Plaintiff Jara demands for herself and for all members of the Nevada
                                                   25   Class, the payment of all regular rate wages during the relevant time period alleged herein,
                                                   26   together with attorneys’ fees, costs, and interest as provided by law.
                                                   27                                    FOURTH CAUSE OF ACTION
                                                   28            Failure to Pay Overtime Wages for All Hours Worked Under Nevada Law

                                                                                                        - 16 -
                                                                           FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 17 of 20




                                                    1                  (On Behalf of Plaintiff Jara and the Nevada Class Against Defendants)
                                                    2            63.     Plaintiffs realleges and incorporates by this reference all the paragraphs above in
                                                    3   this Complaint as though fully set forth herein.
                                                    4            64.     NRS 608.140 provides that an employee has a private right of action for unpaid
                                                    5   wages.
                                                    6            65.     NRS 608.018(1) provides as follows:
                                                    7                    An employer shall pay 1 1/2 times an employee’s regular wage rate
                                                    8                    whenever an employee who receives compensation for employment
                                                                         at a rate less than 1 1/2 times the minimum rate prescribed pursuant
                                                    9                    to NRS 608.250 works: (a) More than 40 hours in any scheduled
Email info@thiermanbuck.com www.thiermanbuck.com




                                                                         week of work; or (b) More than 8 hours in any workday unless by
                                                   10
                                                                         mutual agreement the employee works a scheduled 10 hours per day
                                                   11                    for 4 calendar days within any scheduled week of work.
          (775) 284-1500 Fax (775) 703-5027




                                                   12            66.     NRS 608.018(2) provides as follows:
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                    An employer shall pay 1 1/2 times an employee’s regular wage rate
                                                                         whenever an employee who receives compensation for employment
                                                   14
                                                                         at a rate not less than 1 1/2 times the minimum rate prescribed
                                                   15                    pursuant to NRS 608.250 works more than 40 hours in any
                                                                         scheduled week of work.
                                                   16
                                                                 67.     By failing to compensate Plaintiff and Nevada Class Members for all the overtime
                                                   17
                                                        hours they were suffered and/or permitted to work as described above, Defendant failed to pay
                                                   18
                                                        Plaintiff and Nevada Class Members the overtime premium of 1 ½ times their regular rate of pay
                                                   19
                                                        for all hours worked over 8 hours in a workday and/or 40 in a workweek.
                                                   20
                                                                 68.     Wherefore, Plaintiff Jara demands for herself, and for all members of the Nevada
                                                   21
                                                        Class, payment by Defendants at 1 ½ times their regular rate of pay for all overtime pay owed
                                                   22
                                                        during the relevant time period alleged herein, together with attorneys’ fees, costs, and interest as
                                                   23
                                                        provided by law.
                                                   24
                                                                                          FIFTH CAUSE OF ACTION
                                                   25
                                                                   Failure to Pay Wages For Interrupted Meal Breaks Under Nevada Law
                                                   26
                                                                   (On Behalf of Plaintiff Jara and Nevada Meal Subclass Against Defendants)
                                                   27
                                                   28

                                                                                                        - 17 -
                                                                           FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 18 of 20




                                                    1            69.      Plaintiffs realleges and incorporates by this reference all the paragraphs above in
                                                    2   this Complaint as though fully set forth herein.
                                                    3            70.      NRS 608.019(1) ”Periods for meals and rest” states: “An employer shall not
                                                    4   employ an employee for a continuous period of 8 hours without permitting the employee to
                                                    5   have a meal period of at least one-half hour. No period of less than 30 minutes interrupts a
                                                    6   continuous period of work for the purposes of this subsection.”
                                                    7            71.      As described above and demonstrated by the comparison of the EMR and
                                                    8   electronic timekeeping records, Plaintiff Jara and Nevada Meal Break Subclass Members
                                                    9   routinely worked through meal periods as required by Defendants but were not compensated for
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   the missed meal period.
                                                   11            72.      NRS 608.140 provides that an employee has a private right of action for unpaid
          (775) 284-1500 Fax (775) 703-5027




                                                   12   wages. By failing to compensate Plaintiff and Nevada Class Members for all the time they were
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   suffered and/or permitted to work as described above, Defendant failed to pay Plaintiff and
                                                   14   Nevada Class Members for all hours they worked.
                                                   15            73.      Wherefore, Plaintiff Jara demands for herself and for all members of the Nevada
                                                   16   Meal Break Class, the payment of all regular rate wages and/or overtime wages, whichever is
                                                   17   applicable, during the relevant time period alleged herein, together with attorneys’ fees, costs,
                                                   18   and interest as provided by law.
                                                   19                                      SIXTH CAUSE OF ACTION
                                                   20                  Failure to Timely Pay All Wages Due and Owing Under Nevada Law
                                                   21        (On Behalf of Plaintiff Jara and Nevada Waiting Time Subclass Against Defendants)
                                                   22            74.      Plaintiffs realleges and incorporates by this reference all the paragraphs above in
                                                   23   this Complaint as though fully set forth herein.
                                                   24            75.      NRS 608.140 provides that an employee has a private right of action for unpaid
                                                   25   wages.
                                                   26            76.      NRS 608.020 provides that “[w]henever an employer discharges an employee, the
                                                   27   wages and compensation earned and unpaid at the time of such discharge shall become due and
                                                   28   payable immediately.”

                                                                                                         - 18 -
                                                                            FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 19 of 20




                                                    1           77.     NRS 608.040(1)(a-b), in relevant part, imposes a penalty on an employer who fails
                                                    2   to pay a discharged or quitting employee: “Within 3 days after the wages or compensation of a
                                                    3   discharged employee becomes due; or on the day the wages or compensation is due to an
                                                    4   employee who resigns or quits, the wages or compensation of the employee continues at the same
                                                    5   rate from the day the employee resigned, quit, or was discharged until paid for 30-days, whichever
                                                    6   is less.”
                                                    7           78.     NRS 608.050 grants an “employee lien” to each discharged or laid-off employee
                                                    8   for the purpose of collecting the wages or compensation owed to them “in the sum agreed upon
                                                    9   in the contract of employment for each day the employer is in default, until the employee is paid
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   in full, without rendering any service therefor; but the employee shall cease to draw such wages
                                                   11   or salary 30 days after such default.”
          (775) 284-1500 Fax (775) 703-5027




                                                   12           79.     By failing to pay Plaintiff Jara and Nevada Waiting Time Penalty Subclass
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   Members for all hours worked in violation of Nevada state law, Defendants have failed to timely
                                                   14   remit all wages due and owing to Plaintiff Jara and all members of Waiting Time Penalty
                                                   15   Subclass.
                                                   16           80.     Despite demand, Defendants willfully refuse and continue to refuse to pay Plaintiff
                                                   17   Jara and all members of the Waiting Time Penalty Subclass.
                                                   18           81.     Wherefore, Plaintiff Jara demands 30 days wages under NRS 608.140 and
                                                   19   608.040, and an additional 30 days wages under NRS 608.140 and 608.050, for all members of
                                                   20   the Nevada Waiting Time Penalty Subclass, together with attorneys’ fees, costs, and interest as
                                                   21   provided by law.
                                                   22                                             JURY DEMAND
                                                   23           Plaintiffs hereby respectfully demand a trial by jury on all issues so triable.
                                                   24                                         PRAYER FOR RELIEF
                                                   25           Wherefore Plaintiffs, individually and on behalf of all Class Members and all others
                                                   26   similarly situated, pray for relief as follows relating to their collective and class action allegations:
                                                   27           1.      For an order conditionally certifying the action under the FLSA and providing
                                                   28                   notice to all FLSA Class Members so they may participate in the lawsuit;

                                                                                                          - 19 -
                                                                           FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 4:20-cv-06043-YGR Document 22 Filed 10/20/20 Page 20 of 20




                                                    1      2.    For an order certifying this action as a class action on behalf of the proposed
                                                    2            Classes and Subclasses;
                                                    3      3.    For an order appointing Plaintiffs as the Representatives of the Classes and
                                                    4            Subclasses and for an order appointing their counsel as Class Counsel for each;
                                                    5      4.    For damages according to proof for regular rate or minimum rate pay, whichever
                                                    6            is higher, for all hours worked under both federal and state law;
                                                    7      5.    For damages according to proof for overtime compensation for all overtime hours
                                                    8            worked under both federal and state law;
                                                    9      6.    For liquidated damages;
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10      7.    For one hour of pay at the regular rate or minimum rate pay, whichever is higher,
                                                   11            for every missed and/or inadequate meal period under California law;
          (775) 284-1500 Fax (775) 703-5027




                                                   12      8.    For waiting time penalties;
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13      9.    For interest as provided by law at the maximum legal rate;
                                                   14      10.   For reasonable attorneys’ fees authorized by statute;
                                                   15      11.   For costs of suit incurred herein;
                                                   16      12.   For pre-judgment and post-judgment interest, as provided by law, and
                                                   17      13.   For such other and further relief as the Court may deem just and proper.
                                                   18
                                                   19      DATED: October 20, 2020                        THIERMAN BUCK LLP
                                                   20
                                                                                                          s/ Joshua D. Buck
                                                   21                                                     Mark R. Thierman
                                                   22                                                     Joshua D. Buck
                                                                                                          Leah L. Jones
                                                   23
                                                   24                                                     Attorneys for Plaintiff

                                                   25
                                                   26
                                                   27
                                                   28

                                                                                                 - 20 -
                                                                   FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
